Citation Nr: 1817115	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifesting as chronic fatigue, including chronic fatigue disorder.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a compensable rating for the residuals of bilateral mammoplasties.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1990 to March 2010.

This appeal to the Board of Veterans' Appeals (Board) is from July and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2016, the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board also remanded the issues of entitlement to service connection for temporomandibular joint disorder (TMJ) and a disability manifesting as stomach and intestinal pain, including irritable bowel disorder (IBS) and colitis.  As the claims were granted in full in a July 2017 rating decision, the issues are no longer before the Board.  


FINDINGS OF FACT

1.  The evidence shows that the Veteran's fatigue is part of her service-connected insomnia and not a separate disability. 

2.  The Veteran's current lumbar spine disability did not have its onset in service, did not manifest to a compensable degree within one year of separation, and is not otherwise related to service. 

3.  The Veteran's residuals of bilateral mammoplasties resulted in removal of a portion of the breast tissue; removal of all breast tissue, nipple, and a small portion of the overlying skin is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome are not met. 
38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a lumbar spine disability are not met. 
38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for a compensable rating for residuals of bilateral mammoplasties are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.116, Diagnostic Code 7626 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

The Veteran claims entitlement to service connection for a cardiovascular disorder.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Chronic Fatigue

The Veteran asserts that she has chronic fatigue syndrome, which had its onset in service.  Notably, the Veteran's service treatment records show frequent complaints of fatigue and insomnia, which is service connected.  See July 2010 Rating Decision. 

During the February 2010 VA examination the Veteran reported chronic fatigue of unknown etiology.  She had been evaluated for several conditions including diabetes, hypothyroidism, connective tissue disorders, multiple sclerosis, and obstructive sleep apnea with all studies being either inconclusive or negative.  On physical examination the examiner concluded that there is no diagnosis of chronic fatigue syndrome because there is no pathology to render a diagnosis.  The Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome because she either did not have both of the primary criteria or at least six of the ten secondary criteria.  

In a November 2016 VA opinion, the examiner opined that the evidence is insufficient to warrant or confirm a diagnosis of chronic fatigue syndrome and its residuals.  The examiner explained that although private medical records show "chronic fatigue" on the Veteran's problem list, chronic fatigue syndrome is a diagnosis of exclusion.  The Veteran reported a history that is part and parcel of her service-connected insomnia and not a separate diagnosis or condition.  The etiology of the claimed fatigue, which is better with sleep aid medication, is consistent with insomnia - a diagnosable condition.  Therefore, the Veteran does not meet the criteria for chronic fatigue syndrome.  Furthermore, because the fatigue is part of the Veteran's service-connected insomnia disability, it not aggravated by her insomnia.  

The Board acknowledges the Veteran's lay contention that her chronic fatigue is related to service, but the file does not reflect that she has any medical training or expertise that would qualify him to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  The opinion of the November 2016 VA examiner, due to the medical rationale provided, is the most probative evidence of record on the medical question at issue and reflects that the Veteran's fatigue is consistent with her service connected insomnia, which she is already compensated for.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As the most probative and persuasive evidence is against a finding that the Veteran has a chronic fatigue disability related to service, service connection is denied.  38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Lumbar Spine 

The Veteran asserts that her current back disability is related to back pain she experienced in service. 

The evidence shows the Veteran has a current diagnosis of degenerative arthritis of the spine.  See November 2016 VA Examination Report.  As such, the issue that remains disputed is whether the Veteran's current back disability had its onset in service, manifested to a compensable degree within one year of separation or is otherwise related to service.  

Notably the Veteran's service treatment records document numerous complaints, and she was diagnosed with recurrent lumbar strain and mechanical back pain while in service.  

During a May 2003 VA examination the Veteran reported almost constant aching discomfort which was aggravated by physical activity.  A physical examination of the lumbar spine showed a normal lumbar spine.  There was no indication of objective abnormality.  The examiner found that her symptoms were consistent with a diagnosis of chronic nonspecific musculoligamentous strain dating back to when she had an epidural anesthesia block during her pregnancy 10 years earlier.  

A February 2010 VA examination showed the Veteran reported intermittent lumbar strains unrelated to injury or trauma.  A physical examination showed no evidence of radiating pain on movement, muscle spasm or tenderness.  There was no guarding of movement or weakness.  The Veteran showed normal muscle tone.  X-ray findings were within normal limits. There was no lumbar spine diagnosis shown.  

A November 2014 private treatment note shows degenerative changes of the lumbar spine.  The November 2016 VA examination confirmed the Veteran's diagnosis of degenerative arthritis of the lumbar spine.  The examiner indicated that the Veteran's acute post injection lumbar neuritis, diagnosed in 1992 resolved without residuals.  In addition, acute lumbar strains diagnosed in service between 2002 and 2009 resolved without residuals.  The examiner indicated that the etiology of the Veteran's recurrent back pain in service is most likely related to macromastia because her back pain improved after her bilateral mammoplasties.  

Furthermore, the Veteran's service treatment records are silent for degenerative joint disease of the lumbar spine in service and her separation examination showed that episodes of lumbar strain in service were consistent with acute strain associated with an active lifestyle.  Strains are injuries to soft tissue that resolve, and one strain is not the proximate cause of the next.  

The examiner further explained that the Veteran's age related facet arthropathy (DJD) and mild disc herniation at L3-5 was diagnosed in 2014 and is less likely as not the same or related to back pain shown in service.  The note from a provider after a 2014 lumbar MRI reports back pain associated with twisting and bending exercises consistent with acute herniation due to a very active lifestyle and exercise routine.  The minimal degree of facet arthropathy noted on the MRI is consistent with natural aging.  The Veteran's 2003 spine x-ray is silent for lumbar facet arthropathy.   In sum, the examiner concluded that the Veteran's current lumbar spine disability did not have its onset in service, did not manifest to a compensable degree within one year of separation, and is not otherwise related to service.  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current back disability is not related to service.  

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the back symptoms the Veteran reportedly experienced in service or following service are in any way related to her current disorder is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of her back disability as the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Furthermore, the report and opinion provided by the VA examiner is more probative as the examiner has specialized medical training, education, and expertise that the Veteran is not shown to have. 

The Board has also considered whether service connection is warranted on a presumptive basis.   However, the evidence does not show that the Veteran's degenerative joint disease of the lumbar spine manifested to a compensable degree within 1 year from separation.  The evidence does not show a diagnosis of lumbar spine arthritis until November 2014 - over 4 years after separation.  See Private Treatment Records.  

In sum, service connection is not warranted on a direct or presumptive basis.    

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code (DC) depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

The Veteran asserts that her residuals of bilateral mammoplasties are more disabling than reflected by her noncompensable rating, which are rated under DC 7626.

Under DC 7626, wide local excision without significant alteration of the size and form of one or both breasts warrants a non-compensable rating.  A 30 percent rating is warranted for a simple mastectomy or wide local excision with significant alteration of size or form of one breast.  A 40 percent rating is warranted for modified radical mastectomy of one breast.  A 50 percent rating is warranted for simple mastectomy or wide local excision with significant alteration of size or form of both breasts or radical mastectomy of one breast.  A 60 percent rating is warranted for modified radical mastectomy of both breasts. An 80 percent rating is warranted for a radical mastectomy of both breasts. 
A radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament.  Modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast).  Pectoral muscles are left intact.  Wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of the breast tissue. 38 C.F.R. § 4.116, DC 7626, Notes (1)-(4).

Service treatment records show that the Veteran underwent a bilateral reduction mammoplasty in February 2009.  Treatment records indicate 530 grams of tissue were removed from the right side and 580 grams of tissue from the left.  The nipple was replaced.  

During the February 2010 VA examination, the Veteran reported pain underneath both breasts and painful scars intermittently.  The Veteran declined a breast examination.     

The Veteran underwent an additional VA examination in October 2016.  The Veteran reported that her surgical scars were painful to the touch.  She reported pain long the bra line.  Her breast size was reduced from 34 DD to 34 C.  

As the medical evidence shows that the Veteran underwent a wide local excision resulting in removal of a portion of the breast tissue, the residuals of her bilateral mammoplasties more nearly approximate the criteria for a noncompensable rating.  The evidence does not show that the Veteran underwent a simple (or total) mastectomy resulting in removal of all the breast tissue, nipple, and a small portion of the overlying skin.  As such, a compensable rating is not warranted.  

The Board has further considered whether a separate rating is warranted for the scar associated with the Veteran's bilateral mammoplasties.  38 C.F.R. 4.118, DC 7804. In this regard, the record reflects that the Veteran has already been assigned separate rating of 10 percent for each breast for her surgical scars.  See July 2017 Rating Decision.  The evidence does not show three or four scars that are painful or unstable to warrant ratings in excess of 10 percent for her surgical scars.  38 C.F.R. 4.118, DC 7804.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a disability manifesting as chronic fatigue, including chronic fatigue disorder is denied.

Entitlement to service connection for a low back disability is denied. 

Entitlement to a compensable rating for the residuals of bilateral mammoplasties is denied. 





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


